DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2022 has been entered.  Claims 1-4,9-17,20-23,25-28 and 30 are pending; claims 5-8,18-19,24 and 29 have been cancelled.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/159738 (‘738), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The prior filed application (‘738) fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior filed application (‘738) fails to teach the following claimed features in the newly amended claims 1, 15, 21 and 26: identifying, by the one or more processors, a type of the exercise based at least in part on comparing the output of the accelerometer to defined motion signatures for a plurality of exercise types; determining, by the one or more processors, a target cadence metric associated with the exercise; obtaining, via the output of the accelerometer, a measured cadence metric of a user during the exercise; selecting, by the one or more processors, music based, at least in part, on the type of the exercise and a comparison between the target cadence metric associated with the exercise and a tempo of the music; causing, by the one or more processors, the selected music to be played; and adjusting the target cadence metric based on a difference between the measured cadence metric and the target cadence metric to continuously update the music to be played during the exercise.  Based on these facts, the effective filing date of the instant application is 1/23/2017.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4,9-12,15-17,21-23, 26-28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Pergament et al. (US 2018/0279036 A1) in view of Bowen (US 2009/0139389 A1), Kindred et al. (US 8,254,829 B1) and Engelberg (US 2012/0290109 A1).
Re claims 1, 15, 21, 26 and 31:
1. Pergament teaches a method of operating a fitness tracking system, the system comprising a wearable device and one or more processors (Pergament, Abstract; [0109]; [0149]), the wearable device comprising one or more biometric sensors, wherein the one or more biometric sensors comprise an accelerometer (Pergament, [0123], “accelerometer may be a 3D accelerometer”, [0149], “processor”), the method comprising: 
determining, by the one or more processors and based on output of the accelerometer, that an exercise has started (Pergament, [0133], “the controller 120 determines based on the respective motion and heart rate sensor data that the user is starting or beginning to work out”); 
identifying, by the one or more processors, a type of the exercise based at least in part on comparing the output of the accelerometer to defined motion signatures for a plurality of exercise types (Pergament, [0025], “The motion sensor may be an acceleration sensor and the bio-sensor”; [0004], “a bio -sensor, a motion sensor, and a controller configured to determine an activity state of the user based on aggregated sensor data”; [0012], “When the determined activity state is a workout state, the plural associated sub-states may include two or more of warming up, running, lifting weights, bicycling, climbing, dancing, jumping, doing yoga, and stretching sub-states”; [0141], “user states like the user being awake, resting, sleeping, working out, running, lifting weights, bicycling, climbing, dancing, jumping, etc.”); 
determining, by the one or more processors, a cadence associated with the exercise (Pergament, [0048]; [0114], “the control data may also be control data to control a selecting or implementing of specific tracks, playlists, genres, BPM-tracks, adjusting volume, pausing, stopping, playing, etc., such as based on the determined state of the user”;  [0135], “the controller 120 may further perform a matching of the music's beat per minute (bpm) with the detected activity by the first motion sensor 25 … a song with a slower pace (slower BPM) may be controlled to be played when the state is determined to be a slower running or jogging”; [0139], “the controller 120 may automatically control the audio output to provide "bicycle race" by Queen at high volume when the determined sub-state is a warming up a spinning bicycle, to provide "Eye of the tiger" by Survivor while when the determined sub-state is a bench pressing state, to provide "I will survive" by Gloria Gaynor when the determined sub-state is a burpees exercise state, and/or to provide "No woman no Cry" with Bob Marley at a low volume to the user when the determined sub-state is a stretching state”); 
obtaining, via the output of the accelerometer, a measured cadence metric of a user during the exercise (Pergament, [0048]; [0114]; [0135], “the controller 120 may further perform a matching of the music's beat per minute (bpm) with the detected activity by the first motion sensor 25 … a song with a slower pace (slower BPM) may be controlled to be played when the state is determined to be a slower running or jogging”; [0043], “The controller may be further configured to obtain cadence sensor data from an external exercise equipment cadence sensor”);
selecting, by the one or more processors, music based, at least in part, on the exercise (Pergament, [0048]; [0114], “the control data may also be control data to control a selecting or implementing of specific tracks, playlists, genres, BPM-tracks, adjusting volume, pausing, stopping, playing, etc., such as based on the determined state of the user”;  [0135], “the controller 120 may further perform a matching of the music's beat per minute (bpm) with the detected activity by the first motion sensor 25 … a song with a slower pace (slower BPM) may be controlled to be played when the state is determined to be a slower running or jogging”; [0139], “the controller 120 may automatically control the audio output to provide "bicycle race" by Queen at high volume when the determined sub-state is a warming up a spinning bicycle, to provide "Eye of the tiger" by Survivor while when the determined sub-state is a bench pressing state, to provide "I will survive" by Gloria Gaynor when the determined sub-state is a burpees exercise state, and/or to provide "No woman no Cry" with Bob Marley at a low volume to the user when the determined sub-state is a stretching state”); 
causing, by the one or more processors, the selected music to be played (Pergament, [0021] – [0024]).

15. Pergament teaches a wearable device (Pergament, Abstract; [0109]), comprising:
one or more biometric sensors, wherein the one or more biometric sensors comprise an accelerometer (Pergament, [0123], “accelerometer may be a 3D accelerometer”, [0149], “processor”); 
at least one processor coupled to the one or more biometric sensors (Pergament, Abstract; [0109]; [0149]); and a memory storing computer-executable instructions for controlling the at least one processor to: 
determine, based on output of the one or more biometric sensors, that an exercise has started (Pergament, [0133], “the controller 120 determines based on the respective motion and heart rate sensor data that the user is starting or beginning to work out”); 
identify a type of the exercise based at least in part on comparing output of the accelerometer to defined motion signatures for a plurality of exercise types (Pergament, [0025], “The motion sensor may be an acceleration sensor and the bio-sensor”; [0004], “a bio -sensor, a motion sensor, and a controller configured to determine an activity state of the user based on aggregated sensor data”; [0012], “When the determined activity state is a workout state, the plural associated sub-states may include two or more of warming up, running, lifting weights, bicycling, climbing, dancing, jumping, doing yoga, and stretching sub-states”; [0141], “user states like the user being awake, resting, sleeping, working out, running, lifting weights, bicycling, climbing, dancing, jumping, etc.”); 
determine a cadence associated with the exercise (Pergament, [0048]; [0114], “the control data may also be control data to control a selecting or implementing of specific tracks, playlists, genres, BPM-tracks, adjusting volume, pausing, stopping, playing, etc., such as based on the determined state of the user”;  [0135], “the controller 120 may further perform a matching of the music's beat per minute (bpm) with the detected activity by the first motion sensor 25 … a song with a slower pace (slower BPM) may be controlled to be played when the state is determined to be a slower running or jogging”; [0139], “the controller 120 may automatically control the audio output to provide "bicycle race" by Queen at high volume when the determined sub-state is a warming up a spinning bicycle, to provide "Eye of the tiger" by Survivor while when the determined sub-state is a bench pressing state, to provide "I will survive" by Gloria Gaynor when the determined sub-state is a burpees exercise state, and/or to provide "No woman no Cry" with Bob Marley at a low volume to the user when the determined sub-state is a stretching state”); 
obtain a measured cadence metric of a user during the exercise from the output of the accelerometer (Pergament, [0048]; [0114]; [0135], “the controller 120 may further perform a matching of the music's beat per minute (bpm) with the detected activity by the first motion sensor 25 … a song with a slower pace (slower BPM) may be controlled to be played when the state is determined to be a slower running or jogging”; [0043], “The controller may be further configured to obtain cadence sensor data from an external exercise equipment cadence sensor”);
select music based, at least in part, on the exercise (Pergament, [0048]; [0114], “the control data may also be control data to control a selecting or implementing of specific tracks, playlists, genres, BPM-tracks, adjusting volume, pausing, stopping, playing, etc., such as based on the determined state of the user”;  [0135], “the controller 120 may further perform a matching of the music's beat per minute (bpm) with the detected activity by the first motion sensor 25 … a song with a slower pace (slower BPM) may be controlled to be played when the state is determined to be a slower running or jogging”; [0139], “the controller 120 may automatically control the audio output to provide "bicycle race" by Queen at high volume when the determined sub-state is a warming up a spinning bicycle, to provide "Eye of the tiger" by Survivor while when the determined sub-state is a bench pressing state, to provide "I will survive" by Gloria Gaynor when the determined sub-state is a burpees exercise state, and/or to provide "No woman no Cry" with Bob Marley at a low volume to the user when the determined sub-state is a stretching state”); and 
cause the music to be played (Pergament, [0021] – [0024]).

21. Pergament teaches a method of operating a fitness tracking system, the fitness tracking system comprising a wearable device and one or more processors (Pergament, Abstract; [0109]; [0149]), the wearable device comprising one or more biometric sensors, wherein the one or more biometric sensors comprise an accelerometer (Pergament, [0123], “accelerometer may be a 3D accelerometer”, [0149], “processor”), and the method comprising: 
receiving, by the one or more processors, biometric data from the one or more biometric sensors, wherein the biometric data includes accelerometer data from the accelerometer (Pergament, [0123], “accelerometer may be a 3D accelerometer”, [0149], “processor”); 
determining, by the one or more processors, that the biometric data indicates the start of an exercise (Pergament, [0133], “the controller 120 determines based on the respective motion and heart rate sensor data that the user is starting or beginning to work out”); 
identifying, by the one or more processors, a type of the exercise based at least in part on comparing the accelerometer data to defined motion signatures for a plurality of exercise types (Pergament, [0025], “The motion sensor may be an acceleration sensor and the bio-sensor”; [0004], “a bio -sensor, a motion sensor, and a controller configured to determine an activity state of the user based on aggregated sensor data”; [0012], “When the determined activity state is a workout state, the plural associated sub-states may include two or more of warming up, running, lifting weights, bicycling, climbing, dancing, jumping, doing yoga, and stretching sub-states”; [0141], “user states like the user being awake, resting, sleeping, working out, running, lifting weights, bicycling, climbing, dancing, jumping, etc.”); 
determining that the exercise is associated with a cadence (Pergament, [0048]; [0114], “the control data may also be control data to control a selecting or implementing of specific tracks, playlists, genres, BPM-tracks, adjusting volume, pausing, stopping, playing, etc., such as based on the determined state of the user”;  [0135], “the controller 120 may further perform a matching of the music's beat per minute (bpm) with the detected activity by the first motion sensor 25 … a song with a slower pace (slower BPM) may be controlled to be played when the state is determined to be a slower running or jogging”; [0139], “the controller 120 may automatically control the audio output to provide "bicycle race" by Queen at high volume when the determined sub-state is a warming up a spinning bicycle, to provide "Eye of the tiger" by Survivor while when the determined sub-state is a bench pressing state, to provide "I will survive" by Gloria Gaynor when the determined sub-state is a burpees exercise state, and/or to provide "No woman no Cry" with Bob Marley at a low volume to the user when the determined sub-state is a stretching state”); 
obtaining, via the output of the accelerometer, a measured cadence metric of a user during the exercise (Pergament, [0048]; [0114]; [0135], “the controller 120 may further perform a matching of the music's beat per minute (bpm) with the detected activity by the first motion sensor 25 … a song with a slower pace (slower BPM) may be controlled to be played when the state is determined to be a slower running or jogging”; [0043], “The controller may be further configured to obtain cadence sensor data from an external exercise equipment cadence sensor”);
selecting, by the one or more processors, music based, at least in part, on the identified type of the exercise (Pergament, [0048]; [0114], “the control data may also be control data to control a selecting or implementing of specific tracks, playlists, genres, BPM-tracks, adjusting volume, pausing, stopping, playing, etc., such as based on the determined state of the user”;  [0135], “the controller 120 may further perform a matching of the music's beat per minute (bpm) with the detected activity by the first motion sensor 25 … a song with a slower pace (slower BPM) may be controlled to be played when the state is determined to be a slower running or jogging”; [0139], “the controller 120 may automatically control the audio output to provide "bicycle race" by Queen at high volume when the determined sub-state is a warming up a spinning bicycle, to provide "Eye of the tiger" by Survivor while when the determined sub-state is a bench pressing state, to provide "I will survive" by Gloria Gaynor when the determined sub-state is a burpees exercise state, and/or to provide "No woman no Cry" with Bob Marley at a low volume to the user when the determined sub-state is a stretching state”); and
causing, by the one or more processors, the selected music to be played (Pergament, [0021] – [0024]).

26. Pergament teaches a wearable device (Pergament, Abstract; [0109]; [0149]), comprising: 
one or more biometric sensors, wherein the one or more biometric sensors comprise an accelerometer (Pergament, [0123], “accelerometer may be a 3D accelerometer”, [0149], “processor”); 
at least one processor coupled to the one or more biometric sensors (Pergament, [0123], “accelerometer may be a 3D accelerometer”, [0149], “processor”); and a memory storing computer-executable instructions for controlling the at least one processor to: 
receive biometric data from the one or more biometric sensors, wherein the biometric data includes accelerometer data from the accelerometer (Pergament, [0123], “accelerometer may be a 3D accelerometer”, [0149], “processor”); 
determine that the biometric data indicates the start of an exercise (Pergament, [0133], “the controller 120 determines based on the respective motion and heart rate sensor data that the user is starting or beginning to work out”); 
identify a type of the exercise based on comparing the accelerometer data to defined motion signatures for a plurality of exercise types (Pergament, [0025], “The motion sensor may be an acceleration sensor and the bio-sensor”; [0004], “a bio -sensor, a motion sensor, and a controller configured to determine an activity state of the user based on aggregated sensor data”; [0012], “When the determined activity state is a workout state, the plural associated sub-states may include two or more of warming up, running, lifting weights, bicycling, climbing, dancing, jumping, doing yoga, and stretching sub-states”; [0141], “user states like the user being awake, resting, sleeping, working out, running, lifting weights, bicycling, climbing, dancing, jumping, etc.”); 
determine that the exercise is associated with a cadence (Pergament, [0048]; [0114], “the control data may also be control data to control a selecting or implementing of specific tracks, playlists, genres, BPM-tracks, adjusting volume, pausing, stopping, playing, etc., such as based on the determined state of the user”;  [0135], “the controller 120 may further perform a matching of the music's beat per minute (bpm) with the detected activity by the first motion sensor 25 … a song with a slower pace (slower BPM) may be controlled to be played when the state is determined to be a slower running or jogging”; [0139], “the controller 120 may automatically control the audio output to provide "bicycle race" by Queen at high volume when the determined sub-state is a warming up a spinning bicycle, to provide "Eye of the tiger" by Survivor while when the determined sub-state is a bench pressing state, to provide "I will survive" by Gloria Gaynor when the determined sub-state is a burpees exercise state, and/or to provide "No woman no Cry" with Bob Marley at a low volume to the user when the determined sub-state is a stretching state”); 
obtain a measured cadence metric of a user during the exercise from the output of the accelerometer (Pergament, [0048]; [0114]; [0135], “the controller 120 may further perform a matching of the music's beat per minute (bpm) with the detected activity by the first motion sensor 25 … a song with a slower pace (slower BPM) may be controlled to be played when the state is determined to be a slower running or jogging”; [0043], “The controller may be further configured to obtain cadence sensor data from an external exercise equipment cadence sensor”)
select music based, at least in part, on the identified exercise and the cadence metric (Pergament, [0048]; [0114], “the control data may also be control data to control a selecting or implementing of specific tracks, playlists, genres, BPM-tracks, adjusting volume, pausing, stopping, playing, etc., such as based on the determined state of the user”;  [0135], “the controller 120 may further perform a matching of the music's beat per minute (bpm) with the detected activity by the first motion sensor 25 … a song with a slower pace (slower BPM) may be controlled to be played when the state is determined to be a slower running or jogging”; [0139], “the controller 120 may automatically control the audio output to provide "bicycle race" by Queen at high volume when the determined sub-state is a warming up a spinning bicycle, to provide "Eye of the tiger" by Survivor while when the determined sub-state is a bench pressing state, to provide "I will survive" by Gloria Gaynor when the determined sub-state is a burpees exercise state, and/or to provide "No woman no Cry" with Bob Marley at a low volume to the user when the determined sub-state is a stretching state”); and 
cause the selected music to be played (Pergament, [0021] – [0024]).

Pergament does not explicitly disclose determining, by the one or more processors, a target cadence metric associated with the exercise; responsive to determining the identified type of the exercise is the first type during which music is to be played, selecting, by the one or more processors, music based, at least in part, on the type of the exercise and a comparison between the target cadence metric associated with the exercise and a tempo of the music; and adjusting the target cadence metric based on a difference between the measured cadence metric and the target cadence metric to continuously update the music to  be played during the exercise.

Bowen (US 2009/0139389 A1) teaches a music method performed on a hand-held computing device (Bowen, Abstract).  Bowen further teaches regarding claims 1 and 15: determining, by the one or more processors, a target cadence metric associated with the exercise; responsive to determining the identified type of the exercise is the first type during which music is to be played, selecting, by the one or more processors, music based, at least in part, on the type of the exercise and a comparison between the target cadence metric associated with the exercise and a tempo of the music; (Bowen, fig. 11 shows different types of exercise; [0089], “FIGS. 11A-11E are graphical illustrations of several exercise regimes … a hill work out …  random workout … a cardio workout … fat burn workout … speed interval work out”; pg. 12, claim 9, “receiving a user input selecting an exercise regime … associating a desired tempo with each of the at least four distinct regions … comparing the desired tempos to a plurality of tempo tags, wherein each tempo tag represents a tempo value associated with a particular song; and selecting at least one song associated with a tempo tag that is within a predetermined range of the desired tempo for each of the at least four distinct regions”; the song is selected based on the desired tempo (target cadence) and the at least four distinct regions (exercise profile/regime)).  Regarding Claims 21 and 26: determining that the type of the exercise is associated with a cadence; obtaining, in response to determining that the type of the exercise is associated with the cadence, a target cadence metric of the exercise; selecting, by the one or more processors, music based, at least m part, on the identified type of the exercise and the target cadence metric (Bowen, fig. 11 shows different types of exercise; [0089], “FIGS. 11A-11E are graphical illustrations of several exercise regimes … a hill work out …  random workout … a cardio workout … fat burn workout … speed interval work out”; pg. 12, claim 9, “receiving a user input selecting an exercise regime … associating a desired tempo with each of the at least four distinct regions … comparing the desired tempos to a plurality of tempo tags, wherein each tempo tag represents a tempo value associated with a particular song; and selecting at least one song associated with a tempo tag that is within a predetermined range of the desired tempo for each of the at least four distinct regions”; claim 10, “selecting a plurality of songs for each of the at least four distinct regions”).  Bowen teaches a plurality of different exercises (figs. 11A – 11E; i.e., [0089], “hill, random, cardio, fat burn, speed interval workout”); wherein each exercise profile / regimen has different patterns.  A plurality of songs are selected based on the desired tempo (target cadence) and the at least four distinct regions (exercise profile/ regime)).  Therefore, in view of Bowen, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method / system / computer program described in Pergament, by selecting music base on the pattern of the exercise as taught by Bowen, since Bowen suggests … the tempo (of music) is adjusted according to the tempo profile and therefore the tempo can be used to help drive the pace of the user ( either subconsciously or by the user recognizing that the tempo has increased or deceased) (Bowen, [0089]) and encourage the user to decrease or increase their pace (Bowen, [0090]).

Kindred et al. (US 8,254,829 B1) teaches a wireless network service delivers audio tracks to a user via a mobile wireless terminal (Kindred, Abstract).   Kindred further teaches the limitation: adjusting the target cadence metric based on a difference between the measured cadence metric and the target cadence metric to continuously update the music to be played during the exercise (Kindred, Abstract, “A cadence evaluator identifies a substantially instantaneous user status and selects a cadence tag corresponding to the user status. The server streams a selected audio track having a cadence tag matching the selected cadence tag”; col. 2, lines 7 - 12, “automatically reproducing audio tracks having a cadence that matches the user's status. As used herein, cadence refers to a perceived characteristic of an audio track matching pre-defined situations in terms of tempo, pace, landmarks, or surrounding”; col. 4, lines 12 – 30, “In response to the user status, a lookup table or map can be used to identify a cadence tag that serves as a link to the playlist(s) or audio tracks with a matching cadence … FIG. 4 shows a mapping from various speed ranges S1 to S5 to corresponding cadence tags C1 to C5. In one simple embodiment, each cadence tag may correspond to a respective range in tempo as measured in beats per minute (BPM). For example, cadence Cl includes music tracks with a BPM from 40 to 70 while cadence C2 includes 30 music tracks with a BPM from 71 to 100”).  Therefore, in view of Kindred, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method / system / computer program described in Pergament, by selecting music based on target cadence as taught by Kindred, in order to provide audio tracks automatically having a cadence that matches the user's instantaneous status (Kindred, col. 2, lines 7 - 12).  Kindred further states “… cadence (e.g., tempo, pace, theme, or ambiance) of a track can also be used to encourage a change in the level of exertion expended by the user. Many runners participate in jogging due to heart health benefits. To achieve these, it is important to maintain a target heart rate during a run. By linking a heart rate monitor to the wireless terminal, the present invention selects an audio track having either a faster” (Kindred, col. 3, lines 1- 10). 

Pergament teaches a determining, by the one or more processors, whether the identified type of the
exercise is a first type or a second type (Pergament, [0025]; [0012]; [0141], “user states like the user being awake, resting, sleeping, working out, running, lifting weights, bicycling, climbing, dancing, jumping, etc.”).

Pergament does not explicitly disclose determining, by the one or more processors, whether the identified type of the exercise is a first type during which music is to be played or a second type during which music is not to be played.  Engelberg et al. (US 2012/0290109 A1) teaches an athletic activity system, method and application may offer motivation to complete additional athletic activity (Engelberg, Abstract).  Engelberg further teaches determining, by the one or more processors, whether the identified type of the exercise is a first type during which music is to be played or a second type during which music is not to be played (Engelberg, [0149], “The system may then make a determination in step 815 as to where to the run took place, e.g., outdoors or indoors, since the location of the run may determine what sensors are used in tracking the activity”; fig. 9, 907, “Playlist” or “Shuffle” – music to be played, “No Music” or “City Sound” – music is not to be played, “Outdoors” – first type, “Indoors” – second type; [0152], “The various selections may include a predefined playlist (user or system created), shuffle (e.g., random selection of songs or random order of songs) or no music”; [0266], “FIG. 67B illustrates an interface where a user may save a route and add route details”).  Therefore, in view of Engelberg, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system in, by providing the indoor/outdoor and music and no music preference as taught by Engelberg, in order to a user to simulate various ambient noises and sounds such as city noises ( e.g., cars honking/driving by, police sirens, children playing, etc.), country sounds (e.g., crickets, wind blowing, farm animal noises), even thought a user is having an indoor workout (Engelberg, [0154]). 

31. The method of claim 1, wherein the first type corresponds to an outdoor exercise and the second type corresponds to an indoor exercise (Engelberg, fig. 9, “Outdoors” – first type, “Indoors” – second type; [0149], “generating a workout interface (e.g., a gym image for indoor runs and outdoor scenery for outdoor runs)”).

Re claims 2 – 3, 16:
2. The method of claim 1, wherein the causing, by the one or more processors, the selected music to be played comprises activating a music player to cause the selected music to be played.  3. The method of claim 2, wherein the wearable device comprises the music player.  16. The wearable device of claim 15, wherein the computer-executable instructions to play the music comprises activating a music player to cause the selected music to be played (Pergament, [0021] – [0024]).

Re claims 9 - 10:
Pergament does not explicitly disclose 9. The method of claim 1, further comprising: determining that the difference between the measured cadence metric and the target cadence metric is greater than a threshold value, wherein the selecting, by the one or more processors, of the music comprises selecting one or more songs with a tempo within a tolerance range of the target cadence metric in response to detecting that the difference is greater than the threshold value.  10. The method of claim 1, further comprising: determining that the type of exercise is associated with a target exercise metric; in response to determining that the type of exercise is associated with the target exercise metric, measuring, based on the output of the one or more biometric sensors, an exercise metric of the user; and determining that the measured exercise metric is not within a tolerance range of the target exercise metric, wherein the selecting, by the one or more processors, of the music further comprises selecting music having a tempo to prompt the user to adjust performance of the exercise in response to determining that the measured exercise metric is not within a tolerance level of the target exercise metric.

Bowen teaches a music method performed on a hand-held computing device (Bowen, Abstract).  Bowen further teaches Pergament’s deficiency; specifically, 8. The method of claim 1, further comprising measuring, based on the output of the one or more biometric sensors, a cadence metric of a user during the exercise and using the cadence metric as the cadence (Bowen, [0056], ‘user events are associated with a body metric such as body motion, heart rate, respiratory rate, temperature”; fig. 13, “Set Desired Body Metric Threshold”, “Monitor Body Metric”).  9. The method of claim 1, further comprising: obtaining a measured cadence metric based on the output of the one or more biometric sensors (Bowen, [0056], ‘user events are associated with a body metric such as body motion, heart rate, respiratory rate, temperature”; fig. 13, “Set Desired Body Metric Threshold”, “Monitor Body Metric”), determining that a difference between the measured cadence metric and the target cadence metric is greater than a threshold value, wherein the selecting, by the one or more processors, of the music comprises selecting one or more songs with a tempo within a tolerance range of the target cadence metric in response to detecting that the difference is greater than the threshold value (Bowen, [0092], “a desired body metric threshold is set. For example, upper and lower control limits of pace or heart rate may be entered … the body metric is monitored … where the tempo of the music is controlled when the body metric falls outside of the desired body metric threshold set by the user. For example, different songs may be played”; [0093]; [0089]; pg. 12, claim 9).  10. The method of claim 1, further comprising: determining that the type of exercise is associated with a target exercise metric (Bowen, fig. 11 shows different types of exercise; [0089], “FIGS. 11A-11E are graphical illustrations of several exercise regimes … a hill work out …  random workout … a cardio workout … fat burn workout … speed interval work out”; pg. 12, claim 9, “receiving a user input selecting an exercise regime … associating a desired tempo with each of the at least four distinct regions … comparing the desired tempos to a plurality of tempo tags, wherein each tempo tag represents a tempo value associated with a particular song; and selecting at least one song associated with a tempo tag that is within a predetermined range of the desired tempo for each of the at least four distinct regions”; the song is selected based on the desired tempo (target cadence) and the at least four distinct regions (exercise profile/regime)); in response to determining that the type of exercise is associated with the target exercise metric, measuring, based on the output of the one or more biometric sensors, an exercise metric of the user (Bowen, [0056], ‘user events are associated with a body metric such as body motion, heart rate, respiratory rate, temperature”; fig. 13, “Set Desired Body Metric Threshold”, “Monitor Body Metric”); and determining that the measured exercise metric is not within a tolerance range of the target exercise metric, wherein the selecting, by the one or more processors, of the music further comprises selecting music having a tempo to prompt the user to adjust performance of the exercise in response to determining that the measured exercise metric is not within a tolerance level of the target exercise metric (Bowen, [0092], “a desired body metric threshold is set. For example, upper and lower control limits of pace or heart rate may be entered … the body metric is monitored … where the tempo of the music is controlled when the body metric falls outside of the desired body metric threshold set by the user. For example, different songs may be played”; [0093]; [0089]; pg. 12, claim 9).  Therefore, in view of Bowen, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method / system / computer program described in Pergament, by selecting music base on a threshold value as taught by Bowen, since Bowen suggests … the tempo (of music) is adjusted according to the tempo profile and therefore the tempo can be used to help drive the pace of the user ( either subconsciously or by the user recognizing that the tempo has increased or deceased) (Bowen, [0089]) and encourage the user to decrease or increase their pace (Bowen, [0090]).

Re claims 11 – 12:
11. The method of claim 10, wherein the exercise metric comprises a heart rate of the user (Pergament, [0020] and Bowen, [0056]).

12. The method of claim 10, further comprising: 
generating exercise feedback for the user based on the measured exercise metric, the exercise feedback comprising at least one of visual, audio, and haptic feedback (Pergament, Abstract, “determine an activity state of the user based on aggregated sensor data from the bio-sensor and the motion sensor over time, and to control audio output to the user based on the determined activity state”); and 
determining a time to provide the generated exercise feedback to the user based on the exercise type and at least one of the tempo and a volume level of the selected music (Pergament, [0135], “while a song with a slower pace (slower BPM) may be controlled to be played when the state is determined to be a slower running or jogging (e.g., based on a detected lower heart rate) during the determined running state”; [0059], “The controlling of the audio output may include one of stopping, pausing, playing, increasing volume, decreasing volume, matching a beat per minute, a cadence, rhythm, predetermined user selection, genre, and predefined user playlist or specific track selection”; the audio output changes based on the exercise state and tempo associate with the state). 

Re claims 4, 17, 22-23, 27-28:
4. The method of claim 2, wherein: the wearable device further comprises a transceiver configured to communicate with a client device, the client device comprises the music player, and the causing, by the one or more processors, the selected music to be played comprises wirelessly transmitting, via the transceiver, instructions to the music player of the client device to play the selected music (Pergament, [021], “The earpiece may further include a communication module and wirelessly connects with a media player to obtain the audio output using the communication module”; [0109]; fig. 8; [0122]; [0132]).  

17. The wearable device of claim 16, further comprising a transceiver configured to communicate with a client device, wherein: the client device comprises a music player, and the computer-executable instructions to cause the music to be played comprise causing the transceiver to wirelessly transmit instructions to the music player of the client device to play the selected music (Pergament, [021], “The earpiece may further include a communication module and wirelessly connects with a media player to obtain the audio output using the communication module”; [0109]; fig. 8; [0122]; [0132]). 

22. The method of claim 21, wherein the causing, by the one or more processors, the selected music to be played comprises activating a music player to cause the selected music to be played (Pergament, [0021] – [0024]).

23. The method of claim 22, wherein: the wearable device further comprises a transceiver configured to communicate with a client device, the client device comprises the music player, and the causing, by the one or more processors, the selected music to be played comprises wirelessly transmitting, via the transceiver, instructions to the music player of the client device to play the selected music (Pergament, [021], “The earpiece may further include a communication module and wirelessly connects with a media player to obtain the audio output using the communication module”; [0109]; fig. 8; [0122]; [0132]).  

27. The wearable device of claim 26, wherein the computer-executable instructions to cause the selected music to be played comprise activating a music player to cause the selected music to be played (Pergament, [0021] – [0024]).

28. The wearable device of claim 27, further comprising a transceiver configured to communicate with a client device, wherein: the client device comprises the music player, and the computer-executable instructions to cause the music to be played comprise causing the transceiver to wirelessly transmit instructions to the music player of the client device to play the selected music (Pergament, [021], “The earpiece may further include a communication module and wirelessly connects with a media player to obtain the audio output using the communication module”; [0109]; fig. 8; [0122]; [0132]).

Claims 13-14, 20, 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Pergament et al. (US 2018/0279036 A1) in view of Bowen (US 2009/0139389 A1) and Kindred et al. (US 8,254,829 B1) and Engelberg (US 2012/0290109 A1) as applied to claims 1, 15, 21 and 26 above, and further in view of Lu et al. (US 2007/0131097 A1).
Re claims 13 – 14, 20, 25, 30:
Pergament teaches an exercise recognition sensor for issuing an exercise start command (Pergament, [0133], “the controller 120 determines based on the respective motion and heart rate sensor data that the user is starting or beginning to work out”).   Pergament further teaches a controller may consider between the plural associated sub-states of the determined activity state based on location information regarding a location of the user (Pergament, [0013]).  However, Pergament does not explicitly disclose the exercise recognition sensor is GPS.  Lu teaches a method and system for regulating music played by a mobile device based on a location of the device is useful for enhancing enjoyment and satisfaction derived from activities such as physical exercise programs (Lu, Abstract).  Lu further teaches Pergament’s deficiency; specifically, 13. The method of claim 0, wherein the wearable device further comprises one or more geolocation sensors, the method further comprising: determining, based on the output of the one or more geolocation sensors, a geolocation of the wearable device in response to determining the start of the exercise, wherein the selecting, by the one or more processors, the music is additionally based on the determined geolocation of the wearable device.  14. The method of claim 13, wherein the one or more geolocation sensors comprise at least one of a global positioning system (GPS) receiver, a wireless wide area network (WWAN) radio, and a wireless local area network (WLAN) radio.  20. The wearable device of claim 15, wherein the memory further comprises computer-executable instructions for controlling the at least one processor to determine, based on the output of one or more geolocation sensors, a geolocation of the wearable device in response to determining the start of the exercise, wherein the computer-executable instructions to select the music are additionally based on the determined geolocation of the wearable device.  25. The method of claim 21, further comprising determining, based on the output of the one or more geolocation sensors, a geolocation of the wearable device in response to determining the start of the exercise, wherein the selecting, by the one or more processors, the music is additionally based on the determined geolocation of the wearable device.  30. The wearable device of claim 26, wherein the memory further comprises computer-executable instructions for controlling the at least one processor to: determine, based on the output of one or more geolocation sensors, a geolocation of the wearable device in response to determining the start of the exercise, wherein the computer-executable instructions to select the music are additionally based on the determined geolocation of the wearable device (Lu, Abstract, “a method and system for regulating music played by a mobile device based on a location of the device is useful for enhancing enjoyment and satisfaction derived from  activities such as physical exercise programs”; [0018], “Global Positioning System”; [0023], “Thus a user may begin exercising at the location identified by the start point 210 at a moderate level of exertion identified by point 230, and where a first music selection such as a moderate tempo song is played by the phone 100”; [0032]).  Therefore, in view of Lu, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device described in Pergament, by using a GPS to monitor a user’s activity and selecting music as taught by Lu, since Lu states “music selections played by a mobile device can be changed automatically based on a location of the device. Enjoyment and satisfaction derived from activities such as physical exercise programs therefore can be enhanced, as athletes and other users can program a mobile device to change music selections at precise locations along a route, where both the locations and music selections correspond to a desired change in intensity of the activity” (Lu, [0008).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4,9-17,20-23,25-28 and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715